  Case
   Case1:21-md-02989-CMA
         1:21-cv-21428-CMA Document
                            Document103
                                     9 Entered
                                        EnteredononFLSD
                                                    FLSDDocket
                                                         Docket04/13/2021
                                                                04/13/2021 Page
                                                                            Page1 1ofof3 3
                Case MDL No. 2989 Document 286 Filed 04/12/21 Page 1 of 3


                                         UNITED STATES JUDICIAL PANEL
                                                      on
                                          MULTIDISTRICT LITIGATION



          IN RE: JANUARY 2021 SHORT SQUEEZE
          TRADING LITIGATION                                                                       MDL No. 2989



                                            (SEE ATTACHED SCHEDULE)
   Apr 13, 2021

By: Jake Kornegay D.C.
                                  CONDITIONAL TRANSFER ORDER (CTO −1)



          On April 1, 2021, the Panel transferred 35 civil action(s) to the United States District Court for the
          Southern District of Florida for coordinated or consolidated pretrial proceedings pursuant to 28
          U.S.C. § 1407. See _F.Supp.3d_ (J.P.M.L. 2021). Since that time, no additional action(s) have been
          transferred to the Southern District of Florida. With the consent of that court, all such actions have
          been assigned to the Honorable Cecilia M. Altonaga.

          It appears that the action(s) on this conditional transfer order involve questions of fact that are
          common to the actions previously transferred to the Southern District of Florida and assigned to
          Judge Altonaga.

          Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
          Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
          Southern District of Florida for the reasons stated in the order of April 1, 2021, and, with the consent
          of that court, assigned to the Honorable Cecilia M. Altonaga.

          This order does not become effective until it is filed in the Office of the Clerk of the United States
          District Court for the Southern District of Florida. The transmittal of this order to said Clerk shall be
          stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
          Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                 FOR THE PANEL:

                          Apr 12, 2021

                                                                 John W. Nichols
                                                                 Clerk of the Panel




                                                                                  Maria Cruz

                                                                                Apr 13, 2021
Case
 Case1:21-md-02989-CMA
       1:21-cv-21428-CMA Document
                          Document103
                                   9 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket04/13/2021
                                                              04/13/2021 Page
                                                                          Page2 2ofof3 3
             Case MDL No. 2989 Document 286 Filed 04/12/21 Page 2 of 3




     IN RE: JANUARY 2021 SHORT SQUEEZE
     TRADING LITIGATION                                                            MDL No. 2989



                         SCHEDULE CTO−1 − TAG−ALONG ACTIONS



       DIST      DIV.       C.A.NO.       CASE CAPTION


     ARKANSAS EASTERN

        ARE        4       21−00093       Kelley et al v. Robinhood Markets Inc et al

     CALIFORNIA CENTRAL

        CAC        2       21−02230       Taylor Thompson v. Robinhood Financial LLC        Opposed
                                                                                             4/9/21
     CALIFORNIA NORTHERN

        CAN        3       21−00980       Daniluk v. Robinhood Financial, LLC et al
        CAN        4       21−00871       Saliba v. Robinhood Markets, Inc. et al
        CAN        4       21−00896       Clapp et al v. Ally Financial Inc. et al
        CAN        4       21−01596       Lybrook et al v. Robinhood Financial LLC et al

     CALIFORNIA SOUTHERN

        CAS        3       21−00238       Petrosyan v. Robinhood Financial LLC et al

     FLORIDA MIDDLE

        FLM        8       21−00329       Zelewski et al v. Robinhood Markets, Inc. et al

     ILLINOIS NORTHERN

        ILN        1       21−01601       Milhouse v. Robinhood Financial LLC et al
        ILN        1       21−01643       Odeh v. TD Ameritrade, Inc. et al

     MINNESOTA

        MN         0       21−00415       Siruk et al v. Robinhood Financial LLC et al
        MN         0       21−00689       Fox et al v. Ally Financial Inc. et al

     NEBRASKA

        NE         8       21−00093       Shaeffer v. TD Ameritrade, Inc.
Case
 Case1:21-md-02989-CMA
       1:21-cv-21428-CMA Document
                          Document103
                                   9 Entered
                                      EnteredononFLSD
                                                  FLSDDocket
                                                       Docket04/13/2021
                                                              04/13/2021 Page
                                                                          Page3 3ofof3 3
             Case MDL No. 2989 Document 286 Filed 04/12/21 Page 3 of 3

     NEW YORK EASTERN
       NYE      1     21−00677
                                          Dechirico et al v. Ally Financial Inc. et al
     OREGON

        OR         3       21−00319       Norvell et al v. Robinhood Markets, Inc.
